 
 
IV 
111th CONGRESS
1st Session
H. RES. 689 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2009 
Mr. Posey (for himself, Mr. Daniel E. Lungren of California, Mr. Shadegg, Mr. Herger, Mr. McCaul, Mr. Pitts, Mr. Bartlett, Mr. Putnam, Mr. Brady of Texas, Mr. Linder, Mr. Burton of Indiana, Mr. Burgess, Mr. Souder, Mr. Lucas, Mr. Boozman, Mr. Wilson of South Carolina, Mr. Graves, Mr. Latham, Mr. Sullivan, Mr. Inglis, Mr. Bilbray, Mr. Brown of South Carolina, Mrs. Bachmann, Mr. Lamborn, Mr. Coffman of Colorado, Mr. Kline of Minnesota, Mr. Luetkemeyer, Mr. Latta, Mr. McHenry, Mr. Broun of Georgia, Ms. Fallin, Mr. Scalise, Mr. Fleming, and Mrs. Lummis) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to ensure that Members, Delegates, and the Resident Commissioner have a reasonable amount of time to read legislation that will be voted upon, and for other purposes. 
 
 
That 
 (a)the Rules of the House of Representatives are amended by redesignating rule XXIX as rule XXX and by inserting after rule XXVIII the following new rule: 
 
RULE XXIXTime to read legislation before voting 
1.Notwithstanding any provision of these rules, no bill, joint resolution, conference report, or amendment between the Houses shall be considered in the House unless the text of that measure (and the accompanying comparative print relating to that measure as required by clause 9 of rule XVI) has been available to all Members, Delegates, and the Resident Commissioner and their staffs in both printed and electronic format for at least 3 legislative days and any manager’s amendment or other amendment which makes substantive changes to the legislation has been made available in both printed and electronic versions for at least 3 legislative days before such legislation may be considered in the House.  
2.Clause 1 shall not apply to— 
(1)the intelligence authorization bill or other legislation containing classified information, or any conference report thereon, if Members have at least 7 days to study the contents of such measure; and  
(2)congressional declarations of war or authorization of military force to respond to attacks on the United States.  .  
(b)Clause 6(c) of rule XIII of the Rules of the House of Representatives is amended by inserting before the period at the end thereof the following: , or a rule or order that would waive the provisions of rule XXIX or of clause 9 of rule XVI. 
2.Rule XVI of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Comparative print 9. (a) Any bill, joint resolution, or conference report that amends existing law, or any manager’s amendment, amendment between the Houses, or other amendment which makes substantive changes to any bill, joint resolution, or conference report that amends existing law may not be considered in the House unless the chair of the applicable committee or the Member, Delegate, or Resident Commissioner proposing the amendment also presents to the Clerk, at least 3 legislative days before the applicable measure may be considered in the House, an electronic version of a comparative print of any part of the bill, joint resolution, or conference report or any amendment proposing to amend any statute and of the statute or part thereof proposing to be amended, showing by appropriate typographical devices the omissions and insertions proposed. 
(b)The Clerk shall post on website of the Clerk the electronic version of each comparative print presented under paragraph (a) at least 3 legislative days before the underlying amendment may be considered in the House. .  
 
